Title: Abigail Adams to John Adams, 26 December 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy December 26 1794
          
          I fear you will think me tardy in not acknowledging sooner the Receipt of your Letter of the 11th with the order upon the Bank for 600 dollors, but tho I sent to the post office & wrote to mr Hastings, I was told that the Post had brought no Letters for me. Since the establishment of a Post office in Quincy the Letters are sorted & put up for each office, so that a Letter comeing in of a Wednesday, I cannot get till thursday Noon, which makes it impossible for me to reply or answer till the next Mondays post which is the reason you some times miss of a Letter when you expect one. for be assured however barren my letters are, nothing Short of a sickness confineing me to my Bed & the loss of my Hands will prevent me writing once a week to you; the Letter you mention brought by the Presidents Servant, must as sometimes used to happen have been by mistake, taken for the President;
          I enjoy at present as much Health as usual; having done Pennance for a Month. I did not however suffer so severely as in times past. I was first seiazd upon my Lungs with a Hoarsness a cough, & fever followd; all my complaints are of an inflamitory kind. I got better, and went below stairs was attackd with the intermitting & confind a fortnight longer—yet I did not omit writing you; tho I would not make you uneasy by letting you know that I was sick— I think I feel better now than I have done through the fall or winter, and have been less troubled with the pain in my Head. I do not like to hear you complain so much of Lowness of spirits. a Cheerfull Heart doth good like a Medicine Zimerman may prate about the blessings of solitude, but Man was not made to be alone; I must say to you, as Lord Lyttleton wrote to his Father, “suffer not a depression of spirits to rob you of that pleasing hope which both Supports & nourishes. think less of those circumstances which disquiet you,” and rejoice in those which ought to gladden you consider the reputation you have acquired, the Glorious reputation of integrity. Imagine that your Posterity will look upon it, as the Noblest fortune you can leave them, and that your Childrens, Children will be incited to virtue by your example. Here I will transcribe the overflowings of a gratefull, Heart from a letter this Moment received. “When did You hear from my dear Brother Adams—Patron of his Country & Friend of the Fatherless. how was his great soul moved, tenderly

Sympathizing with his poor Bereaved Sister. his compassionate looks made an indeliable impression upon my mind. Pilgrimages are out of date, or I could go Barefoot to Mecca, or any where else, to honour him. he did not satisfy himself with ineffectual wishes, of ‘Be ye warme’d, & be ye cloathed[’] but was kindly relieved my mind by assisting me with means to Educate william. when I reflect upon this instance of his Pity & Generosity and of the kindness of my other Friends, I cannot find words to express the gratefull Sense I have of their favours.”
          Your Letters of December the 14th and 16 came by the post of the 24th together with the Book and pamphlet, but I have not received a News paper since the 8 of December—I know not the reason. if Congress have so little buisness upon their Hands, I hope they will do it in season & do it well. is there no pleasure but in troubled waters? Mr osgoods sermon has run through two Editions, and the Printer says he never had such a demand for a sermon in his Life. the Chronical writers attack it, but mr osgood will not notice any one who does not Sign their real Name. I was mistaken in my Idea respecting the Poem call’d the Jacobiniade. it is upon the same plan, but not half so keen or severe. the second Number convinced me of my mistake.
          I shall purchase the pew— I had not taken any money of Genll Lincoln. I was to have it on saturday, but I have informd him that I have no occasion for it. I am sorry to say that I shall be obliged to purchase Hay for the Horses— the Calender of the week past may be comprizd in carting sea weed & spreading it. I have had the peice of ground next mr Bass oposite your Brothers coverd this week, but tis slow work to cart it so far as the other place—and two loads is the most which they can accomplish tho the weather is the finest I ever knew in December. our people are constantly Employd. I will say to you in my next Something respecting the Medallion. when you wrote me of a Medallion in Marble, I thought it had been of the size of a Crown peice Such as I have seen abroad.
          I long to hear from our dear Children but my Heart was several pounds lighter when I heard the vessel was safe arrived. the Baron I see by the papers is no more Charles has lost a valuable Friend, and will be a sincere mourner for him—
          Mr Cranch desires me to thank you for your kind attention to his Son. our Friends are all well. Your Mother is as well as I have known her for several winters— my Love to Mrs otis, & cousin Betsy

I think often of mrs Smith & mrs otis & hope to learn agreable tydings from each of them
          Mr & Mrs Storer mr & Mrs Smith the Dr & mrs Welch & old Aunt Edwards made up a party the day before Christmass and dinned with me. Aunt Edwards says she shall not forget the May day in december the middle of the next Century. the Rose Bush under the window is leaving out, the bunches of clover are quite as lively as may, & the Grass is changed. adieu julia is as cheerly and as playfull as ever, but will not sit or lye upon the settee—
          I am with every Sentiment of the tenderest affection ever yours
          
            Abigail Adams
          
        